DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-15 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravelle et al (US Patent Application Publication No. 2018/0148259).
With respect to independent Claim 1, Gravelle et al discloses the limitations of independent Claim 1 as follows:
A three-dimensional (3D) storage system, (See Abstract)  comprising:	   
multiple storage levels stacked vertically in relation to each other, each storage level defining storage cells and open cells, the open cells of each 
a top level arranged above an uppermost level of the multiple storage levels, the top level comprising an arrangement of upper mechanical members by which the automated vehicles can travel in two dimensions within a top horizontal plane so as to access top ends of the open vertical passageways; (See Pars. 0043-0045; Figs. 4, 5; Ref. Numerals 16(each stack of storage cells is a level), 18(open vertical passageways), 22(gridded track layout at top level), 26,28(upper mechanical members), 36(automated vehicles)  and
a bottom level arranged below a lowermost level of the multiple storage levels, the bottom level comprising an arrangement of lower mechanical members by which the automated vehicles can travel in two dimensions within a bottom horizontal plane so as to access bottom ends of the open vertical passageways,  (See Pars. 0043-0045; Fig. 5; Ref. Numerals 16(each stack of storage cells is a level), 18(open vertical passageways), 24(gridded track layout at bottom level), 26,28(lower mechanical members), 36(automated vehicles)
wherein the peripheral open vertical passageways are configured to facilitate the automated vehicles to exit, enter, or both exit and enter the 

With respect to Claim 2, which depends from independent Claim 1, Gravelle et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Gravelle et al discloses as follows:
The 3D storage system of claim 1, wherein the open vertical passageways includes interior open vertical passageways that are located in the interior of the 3D storage structure in comparison to the peripheral open vertical passageways.  (See Pars. 0026-0028, 0038-0042; Figs. 2-5; Ref. Numerals 10(storage cells), 18(open vertical passageways), 20(peripheral open vertical passageways), (36(automated vehicles)

With respect to Claim 3, which depends from independent Claim 1, Gravelle et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Gravelle et al discloses:
The 3D storage system of claim 1, further comprising one or more of the automated vehicles.  	(See Pars. 0043-0045, 0048, 0065; Figs. 5, 6; Ref. Numeral 36(automated vehicles)

With respect to Claim 4, which ultimately depends from independent Claim 1, 
The 3D storage system of claim 3, wherein each of the one or more automated vehicles is configured to engage and transport a respective storage container.  (See Pars. 0043-0045, 0048, 0063, 0064; Figs. 5, 6; Ref. Numerals 12(storage container), 36(automated vehicles)

With respect to Claim 5, which ultimately depends from independent Claim 1, Gravelle et al teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.  With respect to Claim 5, Gravelle et al discloses:
The 3D storage system of claim 4, wherein each of the one or more automated vehicles includes a mechanism for transferring a storage container that is onboard the automated vehicle to a storage cell.  	(See Pars. 0043-0045, 0048, 0063-0066; Figs. 5, 6; Ref. Numeral 10(storage cells), 12(storage container), 16(each stack of storage cells is a level), 36(automated vehicles)

With respect to Claim 6, which depends from independent Claim 1, Gravelle et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Gravelle et al discloses:
The 3D storage system of claim 1, wherein the peripheral open vertical passageways are configured to facilitate the automated vehicles to exit, enter, or both exit and enter the 3D storage structure via each of the multiple storage levels.	(See Pars. 0043-0045, 0048, 0063-0066; Figs. 5, 6; Ref. Numeral 16(each stack of storage cells is a level), 20(peripheral open vertical passageways), 36(automated vehicles)

With respect to independent Claim 7
A three-dimensional (3D) storage system, (See Abstract)  comprising:
multiple storage levels stacked vertically in relation to each other, each storage level defining storage cells and open cells, the open cells of each storage level stacked vertically in relation to each other to define open vertical passageways configured for automated vehicles to travel vertically between the multiple storage levels, the open vertical passageways including peripheral open vertical passageways located at a periphery of the 3D storage structure;  (See Pars. 0026-0028, 0038-0042; Figs. 2-5; Ref. Numerals 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), (36(automated vehicles)
a plurality of storage containers, each storage container configured to be individually received in any one of the storage cells and to be individually transported within the 3D storage structure by any one of the automated vehicles;  (See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)
a top level arranged above an uppermost level of the multiple storage levels, the top level comprising an arrangement of upper mechanical members by which the automated vehicles can travel in two dimensions within a top horizontal plane so as to access top ends of the open vertical passageways; (See Pars. 0043-0045; Figs. 4, 5; Ref. Numerals 16(each stack of storage cells is a level), 18(open vertical passageways), 22(gridded track layout at top level), 26,28(upper mechanical members), 36(automated vehicles)  and
a bottom level arranged below a lowermost level of the multiple storage levels, the bottom level comprising an arrangement of lower mechanical members by which the automated vehicles can travel in two dimensions within a bottom horizontal plane so as to access bottom ends of the open vertical passageways,	(See Pars. 0043-0045; Fig. 5; Ref. Numerals 16(each stack of storage cells is a level), 18(open vertical passageways), 24(gridded track layout at bottom level), 26,28(lower mechanical members), 36(automated vehicles)
wherein the peripheral open vertical passageways are configured such that the storage containers can individually exit, enter, or both exit and enter the 3D storage structure via one or more of the multiple storage levels.  (See Pars. 0026-0028, 0038-0042, 0045; Figs. 2-5; Ref. Numerals 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), (36(automated vehicles)

With respect to Claim 8, which depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 which are incorporated herein by reference.  With respect to Claim 8, Gravelle et al discloses:
The 3D storage system of claim 7, wherein the open vertical passageways includes interior open vertical passageways that are located in the interior of the 3D storage structure in comparison to the peripheral open vertical passageways.  (See Pars. 0026-0028, 0038-0042; Figs. 2-5; Ref. Numerals 10(storage cells), 18(open vertical passageways), 20(peripheral open vertical passageways), (36(automated vehicles)

 Claim 9, which depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 which are incorporated herein by reference.  With respect to Claim 9, Gravelle et al discloses:
The 3D storage system of claim 7, further comprising one or more of the automated vehicles.  	(See Pars. 0043-0045, 0048, 0065; Figs. 5, 6; Ref. Numeral 36(automated vehicles)

With respect to Claim 10, which ultimately depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 and Claim 9 which are incorporated herein by reference.  With respect to Claim 10, Gravelle et al discloses:
The 3D storage system of claim 9, wherein each of the one or more automated vehicles is configured to engage and transport a respective storage container.  (See Pars. 0043-0045, 0048, 0063, 0064; Figs. 5, 6; Ref. Numerals 12(storage container), 36(automated vehicles)

With respect to Claim 11, which ultimately depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 and claim 10 which are incorporated herein by reference.  With respect to Claim 11 Gravelle et al discloses:
The 3D storage system of claim 10, wherein each of the one or more automated vehicles includes a mechanism for transferring a storage container that is onboard the automated vehicle to a storage cell.  	(See Pars. 0043-0045, 0048, 0063-0066; Figs. 5, 6; Ref. Numeral 10(storage cells), 12(storage container), 16(each stack of storage cells is a level), 36(automated vehicles) 

 Claim 12, which ultimately depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 and Claim 11 which are incorporated herein by reference.  With respect to Claim 12, Gravelle et al discloses:
The 3D storage system of claim 11, wherein the mechanism is also configured for transferring the storage container that is onboard the automated vehicle to exit the 3D storage structure via one or more of the multiple storage levels.  (See Pars. 0043-0045, 0048, 0063-0066; Figs. 5, 6; Ref. Numeral 10(storage cells), 12(storage container), 16(each stack of storage cells is a level), 36(automated vehicles)

With respect to Claim 13, which depends from independent Claim 7, Gravelle et al teaches all of the limitations of Claim 7 which are incorporated herein by reference.  With respect to Claim 13, Gravelle et al discloses:
The 3D storage system of claim 7, wherein the peripheral open vertical passageways are configured to facilitate the storage containers to exit, enter, or both exit and enter the 3D storage structure via each of the multiple storage levels.	(See Pars. 0043-0045, 0048, 0063-0066; Figs. 5, 6; Ref. Numeral 10(storage cells), 12(storage container), 16(each stack of storage cells is a level), 36(automated vehicles)
 
With respect to independent Claim 14, Gravelle et al discloses the limitations of independent Claim 14 as follows:
A method of stowing and retrieving storage containers using automated vehicles operating in a three-dimensional (3D) storage structure, (See Abstract) the method comprising:
transporting, by a first automated vehicle, a storage container within the 3D storage structure;	(See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)
placing, using the first automated vehicle, the storage container into a first storage cell of the 3D storage structure, the 3D storage structure comprising:	(See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)
multiple storage levels stacked vertically in relation to each other, each storage level defining storage cells and open cells, the open cells of each storage level stacked vertically in relation to each other to define open vertical passageways configured for the automated vehicles to travel vertically between the multiple storage levels, the open vertical passageways including peripheral open vertical passageways located at a periphery of the 3D storage structure;  (See Pars. 0026-0028, 0038-0045; Figs. 2-5; Ref. Numerals 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), (36(automated vehicles)
retrieving, using a second automated vehicle, the storage container from the first storage cell;	(See Pars. 0043-0045, 0048, 0063, 0064; Figs. 5, 6; Ref. Numeral 36(automated vehicles)
transporting, by the second automated vehicle, the storage container from the first storage cell to a peripheral open vertical passageway; and	(See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)
while the second automated vehicle and the storage container are at the peripheral open vertical passageway, transferring the storage container out of the 3D storage structure from one of the multiple storage levels.  (See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)

With respect to Claim 15, which depends from independent Claim 14, Gravelle et al teaches all of the limitations of Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Gravelle et al discloses:
The method of claim 14, further comprising inducting the storage container into the 3D storage structure via a particular one of the peripheral open vertical passageways and at a particular one of the multiple storage levels.  (See Pars. 0026-0028, 0038-0045, 0048, 0063-0066; Figs. 2-6; Ref. Numerals 12(storage containers), 10(storage cells), 16(each stack of storage cells is a level), 18(open vertical passageways), 20(peripheral open vertical passageways), 36(automated vehicles)
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 26, 2021